EXHIBIT 10.12

Prepared 7/8/99     

--------------------------------------------------------------------------------

©1999 Bank Compensation Strategies

This document is provided to assist your legal counsel in documenting your
specific arrangement. It is not a form to be signed, nor is it to be construed
as legal advice. Failure to accurately document your arrangement could result in
significant losses, whether from claims of those participating in the
arrangement, from the heirs and beneficiaries of participants, or from
regulatory agencies such as the Internal Revenue Service and the Department of
Labor. License is hereby granted to your legal counsel to use these materials in
documenting solely your arrangement.

--------------------------------------------------------------------------------

UNITED COMMUNITY BANKS, INC.
EXECUTIVE REVENUE NEUTRAL RETIREMENT AGREEMENT

THIS AGREEMENT is made this 13th day of March, 2000, by and between the UNITED
COMMUNITY BANKS, INC., located in Blairsville, Georgia (the “Corporation”), and
JIMMY C. TALLENT (the “Executive”). This agreement shall be effective as of
January 1, 1999.

INTRODUCTION

To attract, retain and reward quality management, and to provide a potentially
higher level of retirement income, the Corporation is willing to provide the
Executive with this Executive Revenue Neutral Retirement Agreement. The
Corporation will pay the benefits from its general assets.

AGREEMENT

The Executive and the Corporation agree as follows:

Article 1
Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1        “Adjustment Rate” shall mean the figure equal to one minus the
Corporation's highest marginal Federal and State income tax rate for the current
calendar year.

1.2        “Change of Control” shall mean any of the following:

(A)        any person (as such term is used in Sections 13d and 14d-2 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Corporation, a subsidiary of the Corporation, an employee benefit plan (or
related trust) of the Corporation or a direct or indirect subsidiary of the
Corporation, or affiliates of the Corporation (as defined in Rule 12b-2 under
the Exchange Act), becomes the beneficial owner (as determined pursuant to Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 25% of the combined voting power of the
Corporation's then outstanding securities (other than a person owning 10 % or
more of the voting power of stock on the date 

 

--------------------------------------------------------------------------------

 

hereof) or announces a tender offer or exchange offer for securities of the
Corporation representing more than 25% of the combined voting power of the
Corporation's then outstanding securities; or 

(B)        the liquidation or dissolution of the Corporation or the occurrence
of, or execution of an agreement providing for a sale of all or substantially
all of the assets of the Corporation to an entity which is not a direct or
indirect subsidiary of the Corporation; or

(C)        the occurrence of; or execution of an agreement providing for a
reorganization, merger, consolidation or other similar transaction or connected
series of transactions of the Corporation as a result of which either (a) the
Corporation does not survive or (b) pursuant to which shares of the Corporation
common stock (“Common Stock”) would be converted into cash, securities or other
property, unless, in case of either (a) or (b), the holders of the Corporation
Common Stock immediately prior to such transaction will, following the
consummation of the transaction, beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
surviving, continuing or resulting from such transaction; or

(D)        the occurrence of, or execution of an agreement providing for a
reorganization, merger, consolidation or similar transaction of the Corporation,
or before any connected series of such transactions, if upon consummation of
such transaction or transactions, the persons who are members of the Board of
Directors of the Corporation immediately before such transaction or transactions
cease or, in the case of the execution of an agreement for such transaction or
transactions, it is contemplated in such agreement that upon consummation such
persons would cease to constitute a majority of the Board of Directors of the
Corporation or, in the case where the Corporation does not survive in such
transaction, of the corporation surviving, continuing or resulting from such
transaction or transactions; or

(E)        any other event which is at any time designated as a “Change of
Control” for purposes of this Agreement by a resolution adopted by the Board of
Directors of the Corporation with the affirmative vote of a majority of the
non-employee directors in office at the time the resolution is adopted; in the
event any such resolution is adopted, the Change of Control event specified
thereby shall be deemed incorporated herein by reference and thereafter may not
be amended, modified or revoked without the written agreement of the Executive.

Notwithstanding anything else to the contrary set forth in this Agreement, if
(i) an agreement is executed by the Corporation providing for any of the
transactions or events constituting a Change of Control as defined herein, and
the agreement subsequently expires or is terminated without the transaction or
event being consummated, and (ii) Executive's employment did not terminate
during the period after the agreement and prior to such expiration or
termination, for purposes of this Agreement it shall be as though such agreement
was never executed and no Change of Control event shall be deemed to have
occurred as a result of the execution of such agreement.

1.3        “Corporation” means United Community Banks, Inc.

2

--------------------------------------------------------------------------------

 

1.4        “Employment Date” means the date which the Executive was first
employed on a full-time basis by the Corporation or any subsidiary of the
Corporation.

1.5        “Excess Benefit Payment” means the additional annual payment amount
as a result of crediting interest to the Retirement Account as determined under
Section 2.3during the post retirement years. Interest shall be credited at the
rate of 7 % per annum compounded monthly. This rate may be changed prospectively
upon approval by the Board of Directors of the Corporation. For example, the
annual payment on a $100,000 Retirement Account, paid over 10 years without
interest, would be $10,000. The annual payment with interest credited at 7
percent would equal $13,933, resulting in an Excess Benefit Payment of $3,933.

1.6        “Normal Retirement Benefit” means the benefit described in Article 3.

1.7        “Normal Retirement Age” means the Executive's 50th birthday.

1.8        “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.

1.9        “Plan Year” means each calendar year from January 1 through December
31. In the year of implementation, it shall commence with the effective date of
this Agreement and end on December 31, 1999.

1.10       “Retirement Account” means the account maintained on the books of the
Corporation as described in Section 2.3.

1.11       “Simulated Investments” mean investments specified by the Corporation
for use in measuring the Retirement Benefit. Subject to Article 2, the
Corporation can change the Simulated Investments only with the Executive's
written agreement. The Simulated Investments shall be of equal initial amounts.

1.12        “Termination of Employment” means the Executive ceases to be
employed by the Corporation or any subsidiary of the Corporation or their
successor for any reason other than death.

Article 2
Retirement Account

2.1        Simulated Investments. The Corporation shall establish two simulated
investments as of January 1, 1999as follows:

2.1.1        Simulated Investment Number One shall track the cash surrender
value of a portfolio of life insurance policies with an aggregate single premium
investment of $8,060,000 as detailed in Appendix A. After tax earnings shall be
based on the annual growth in the cash surrender value (“CSV”) of these
policies.  The annual growth in such CSV is calculated as follows:

3

--------------------------------------------------------------------------------

 
 

Total portfolio CSV at the end of the Plan Year
minus
Total portfolio CSV at the beginning of the Plan Year

The following example will illustrate this calculation:

 

Portfolio CSV - 12/31/99

 $1,050,000

Portfolio CSV - 12/31/98

 $1,000,000

     Simulated Investment Number One
     growth in CSV for 1999

 $50,000

For purposes of this calculation, if an individual covered by a simulated life
insurance policy as described in Appendix A dies during a Plan Year, the policy
cash surrender value will be excluded from the calculation of both the beginning
of year and end of year portfolio cash surrender values.

2.1.2        Simulated Investment Number Two shall track the value of a
simulated investment account comprised of both principal and accumulated net
after-tax interest earnings. Principal contributions to this account will be
equal to premium contributions made to Simulated Investment Number One and
credited at the same time as premium contributions. Pre-tax interest earnings
shall be based on the Federal Funds Rate. This rate shall be adjusted quarterly.
Simulated Investment Number Two assumes the income tax rate to be the
Corporation's highest marginal tax rate for the current calendar year, and
assumes that interest (net of tax) shall be compounded on an annual basis at the
end of each Plan Year. The annual growth is calculated as follows:

Total account value at the end of the Plan Year
minus
Total account value at the beginning of the Plan Year

            The following example will illustrate this calculation:

Account value - 12/31/99*

 $1,027,000

Account value - 12/31/98

 $1,000,000

     Simulated Investment Number
     Two growth for 1999

 $27,000

> *Assumes 4.5 percent Federal Funds Rate and 40 percent tax bracket.

For purposes of this calculation, if an individual covered by a simulated life
insurance policy as described in Appendix A dies during a Plan Year, the
principal and

4

--------------------------------------------------------------------------------

 

 

cumulative interest earnings associated with the premium contributions from that
policy will be excluded from the calculation of both the beginning of year and
end of year account values.

2.2        Allocated Earnings.  The earnings allocated to the Executive's
Retirement Account shall equal the growth for the applicable Plan Year of
Simulated Investment Number One under Section 2.1.1 minus the growth for the
applicable Plan Year of Simulated Investment Number Two under Section 2.1.2.
This amount shall then be divided by the Adjustment Rate as defined in Section
1.1 and then multiplied by the allocation percentage from Appendix B. If the
growth of Simulated Investment Number Two exceeds the growth of Simulated
Investment Number One (earnings deficit) for any Plan Year, no amount is
allocated to the Executive's Retirement Account for that year. In addition,
subsequent Allocated Earnings must first be reduced by the Executive's allocated
portion of the cumulative remaining earnings deficit from prior years before
allocation to the Executive's Retirement Account.

2.3        Retirement Account.  The Corporation shall establish a Retirement
Account on its books for the Executive, which shall be equal to the cumulative
Allocated Earnings (as determined under Section 2.2) as of the end of the
applicable Plan Year.

2.4        Statement of Accounts.  The Corporation or its successor shall
provide to the Executive, within one hundred twenty (120) days after each Plan
Year, a statement setting forth the Retirement Account balance, as well as
copies of all supporting documentation requested by the Executive showing the
manner in which such Retirement Account balance is calculated.

2.5        Accounting Device Only.  he Retirement Account and Simulated
Investments are solely devices for measuring amounts to be paid under this
Agreement. They are not a trust fund of any kind. The Executive is a general
unsecured creditor of the Corporation for the payment of benefits. The benefits
represent the mere Corporation promise to pay such benefits. The Executive's
rights are not subject in any manner to anticipation, alienation, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by the Executive's
creditors.

Article 3
Normal Retirement

3.1        Normal Retirement Benefit.  Subject to the general limitations of
Article 9, upon reaching the Normal Retirement Age while in full-time employment
with the Corporation, the Executive shall be entitled to both the primary and
secondary retirement benefits described in Sections 3.1.1 and 3.1.2.

3.1.1        Primary Normal. Retirement Benefit.  Commencing within one hundred
twenty (120)days after the end of the Plan Year following the Executive's Normal
Retirement Date, the Corporation shall pay the Primary Normal Retirement Benefit
to the Executive which is equal to the Executive's Retirement Account balance as
of the end of the Plan Year immediately preceding the Executive's Normal
Retirement Date. The Primary Normal Retirement Benefit shall be paid over a
fifteen (15) year period in equal annual installments.

5

--------------------------------------------------------------------------------

 

3.1.2        Secondary Normal Retirement Benefit.  Commencing within one hundred
twenty (120)days following the end of the Plan Year following the Executive's
Normal Retirement Date, and continuing until the Executive's death, the
Corporation shall pay the Secondary Normal Retirement Benefit to the Executive.
The Secondary Normal Retirement Benefit shall be paid annually in an amount
calculated as follows:

(After-tax earnings for the Plan Year on Simulated Investment Number One
minus
After-tax earnings for the Plan Year on Simulated Investment Number Two)
divided
by the Adjustment Rate
multiplied
by the Allocation Percentage as determined by Appendix B
minus
Excess Benefit Payment as defined in section 1.5

If the after-tax earnings on Simulated Investment Number Two exceed the
after-tax earnings on Simulated Investment Number One (earnings deficit) for any
Plan Year following the Executive's Normal Retirement Date, no payment will be
made under this section. In addition, subsequent payment under this section must
first be reduced by the cumulative remaining earnings deficit from prior years.
Earnings shall be determined pursuant to the method set forth in Section 2.1
hereof.

Article 4
Early Termination of Employment

If the Executive's Termination of Employment occurs prior to Normal Retirement
Age, the Corporation shall pay to the Executive the Primary Normal Retirement
Benefit as described in Section 3.1.1 and Secondary Normal Retirement Benefit as
described in Section 3.1.2, subject to the following vesting schedule:

Plan Years

Vested Percentage

0-4 years

0%

5 or more years

100%

Payment of the Primary Normal Retirement Benefit shall be based on the
Executive's Retirement Account balance as of the end of the Plan Year
immediately preceding the Executive's Normal Retirement Age, including any
Allocated Earnings after the Executive's Termination of Employment. Payments
shall be made in 15 equal annual installments commencing within one hundred
twenty (120) days after the end of the Plan Year following the Executive's
Normal Retirement Age. The Secondary Normal Retirement Benefit shall be paid
annually as described in Section 3.1.2 commencing within one hundred twenty
(120) days after the end of the Plan Year following the Executive's Normal
Retirement Age.

6

--------------------------------------------------------------------------------

 

Article 5
Competition After Termination of Employment

The Executive shall forfeit his right to any further Primary Normal Retirement
Benefit or Secondary Normal Retirement Benefit under this Agreement if the
Executive, after termination of employment, without the prior written consent of
the Corporation, engages in, becomes interested in, directly or indirectly, as a
sole proprietor, as a partner in a partnership, or as a substantial shareholder
in a corporation, or becomes associated with, in the capacity of an employee,
director, officer, principal, agent, trustee or in any other capacity whatsoever
with any business enterprise providing services similar to those the Executive
provides to the Corporation or its affiliates, or with any business enterprise
providing or offering goods or services identical to or reasonably substitutable
for the corporation conducted in the trading area (a 50 mile radius) of the
Corporation.

Article 6
Change of Control

6.1        If the Executive is in full-time employment with the Corporation at
the date of a Change of Control, the Bank shall pay the Primary Normal
Retirement Benefit and the Secondary Normal Retirement Benefit described in
Section 3.1.1 and 3.1.2 calculated as if the Executive has reached the
Executive's Normal Retirement Age with the Corporation. Payments of the
Executive's Primary Normal Retirement Benefit shall be made in 15 equal annual
installments commencing with the Executive's Normal Retirement Date. Payments of
the Executive's Secondary Normal Retirement Benefit shall be made in annual
installments payable over the number of years from the Executive's Normal
Retirement Date until the Executive's expected mortality age of 85. Upon a
Change of Control, no additional participants shall be added to the plan and no
further changes shall be made to the allocations set forth on Appendix B, except
upon the death of an existing participant.

6.2        Notwithstanding the provisions of Section 6.1, the Corporation shall
have the option to elect to pay to the Executive, in lieu of any of the benefits
under this Agreement, a lump sum cash benefit equal to 110% of the sum of (a)
the Retirement Account Balance at the date of the Change of Control, and (b) the
present value of the Secondary Normal Retirement Benefit from the date of the
Change of Control through the Executive's age 85. This benefit will be
calculated using (1) the policy crediting rates and mortality rates in effect
for Simulated Investment Number One at the date of the Change of Control, (2)
the Federal Funds Rate in effect for Simulated Investment Number Two at the date
of the Change of Control, and (3) the Corporation's highest marginal tax rate
for the calendar year preceding the date of the Change of Control. The discount
rate for purposes of calculating this present value shall be the bank's prime
rate of interest.

Article 7
Death Benefits

Upon the Executive's death, the Corporation shall pay to the Executive's
beneficiary the Executive's Retirement Account balance as of the end of the Plan
Year immediately preceding the

7

--------------------------------------------------------------------------------

 

 Executive's death. The Corporation shall pay the death benefit as calculated
above to the beneficiary in a lump sum within one hundred twenty (120) days
following the Executive's death.

Article 8
Beneficiaries

8.1        Beneficiary Designations.  The Executive shall designate a
beneficiary by filing a written designation with the Corporation. The Executive
may revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Corporation during the Executive's lifetime. The Executive's
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.

8.2        Facility of Payment.  If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property the Corporation may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Corporation may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Corporation from all
liability with respect to such benefit.

Article 9
General Limitations

9.1        Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Corporation shall not pay any benefit under this
Agreement if the Corporation terminates the Executive's employment for:

(a)            Gross negligence or gross neglect of duties;

(b)            Conviction for a felony or a gross misdemeanor involving moral
turpitude; or

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Corporation policy committed in connection with the Executive's employment and
resulting in an adverse material effect on the Corporation.

With respect to clauses (a) and (c) above, the Executive shall not be considered
Terminated for Cause until the Corporation has delivered notice to the Executive
specifying the conduct deemed to constitute cause and allowed a reasonable time
(not less than 30 days) within which the Executive may take corrective action.

9.2        Suicide or Misstatement.  Notwithstanding any provision of this
Agreement to the contrary, the Corporation shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the date of
this Agreement, or if the Executive has made any material misstatement of fact
on any application for life insurance purchased by the Corporation or any of its
subsidiaries or affiliates.

8

--------------------------------------------------------------------------------

 

Article 10
Claims and Review Procedures

10.1        Claims Procedure.  The Corporation shall notify any person or entity
that makes a claim against the Agreement (the “Claimant”) in writing, within
ninety (90)days of Claimant's written application for benefits, of his or her
eligibility or non-eligibility for benefits under the Agreement. If the
Corporation determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial,
(2) a specific reference to the provisions of the Agreement on which the denial
is based, (3) a description of any additional information or material necessary
for the Claimant to perfect his or her claim, and a description of why it is
needed, and (4) an explanation of the Agreement's claims review procedure and
other appropriate information as to the steps to be taken if the Claimant wishes
to have the claim reviewed. If the Corporation determines that there are special
circumstances requiring additional time to make a decision, the Corporation
shall notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
ninety (90) days.

10.2        Review Procedure.  If the Claimant is determined by the Corporation
not to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant shall have the
opportunity to have such claim reviewed by the Corporation by filing a petition
for review with the Corporation within sixty (60) days after receipt of the
notice issued by the Corporation. Said petition shall state the specific reasons
which the Claimant believes entitles him or her to benefits or to greater or
different benefits. Within sixty (60) days after receipt by the Corporation of
the petition, the Corporation shall afford the Claimant (and counsel, if any) an
opportunity to present his or her position to the Corporation verbally or in
writing, and the Claimant (or counsel) shall have the right to review the
pertinent documents. The Corporation shall notify the Claimant of its decision
in writing within the 60-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the Claimant and
the specific provisions of the Agreement on which the decision is based.  If,
because of the need for a hearing, the 60-day period is not sufficient, the
decision may be deferred for up to another sixty (60) days at the election of
the Corporation, but notice of this deferral shall be given to the Claimant.

Article 11
Amendments and Termination

This Agreement may be amended or terminated only by a written agreement signed
by the Corporation and the Executive.

Article 12
Administration

12.1        Administration.  Unless otherwise determined by the Corporation's
Board of Directors (“Board”), the Board or its designee shall be the named
fiduciary and shall act for the Corporation under this Agreement.

9

--------------------------------------------------------------------------------

 

12.2        Powers of the Corporation.  The Corporation shall have all powers
necessary to administer this Agreement, including, without limitation, powers:

(a) to interpret the provisions of the Agreement; and

(b) to establish rules for the administration of the Agreement and to prescribe
any forms required to administer the Agreement.

12.3        Actions of the Corporation.  All determinations, interpretations,
rules, and decisions of the Corporation shall be conclusive and binding upon all
persons having or claiming to have any interest or right under this Agreement.

Article 13
Miscellaneous

13.1        Binding Effect.  This Agreement shall bind the Executive and the
Corporation, and their beneficiaries, survivors, executors, administrators and
transferees.

13.2        Non-Transferability.  Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

13.3        Tax Withholding.  The Corporation shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

13.4        Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of the State of Georgia, except to the extent preempted by
the laws of the United States of America.

13.5        Unfunded Arrangement.  The Executive is a general unsecured creditor
of the Corporation for the payment of benefits under this Agreement.  The
benefits represent the mere promise by the Corporation to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive's life or any other asset held in
connection with this Agreement is a general asset of the Corporation to which
the Executive has no preferred or secured claim.

IN WITNESS WHEREOF, the Executive and a duly authorized Corporation officer have
signed this Agreement.

                                                                       
CORPORATION:

                                                                        UNITED
COMMUNITY BANKS, INC.

                                                                        By:
            /s/ Christopher J. Bledsoe                    

                                                                        Title:
                SVP/CFO                                     

 

10

--------------------------------------------------------------------------------

 

                                                                       
EXECUTIVE:

 

                                                                       
            /s/ Jimmy C. Tallent                         
                                                                        Jimmy C.
Tallent

 

 


11

--------------------------------------------------------------------------------

 

Appendix A
Simulated Policy Data

 

Insured

Insurer

Policy No.

Product Type

Issue
Date

Classification

Tallent, Jimmy C.

AH

AH5052195

ESPIVNO

12/31/98

Standard S

Tallent, Jimmy C.

AH

AH5052196

ESPIVNO

12/31/98

Standard S

AH = Alexander Hamilton Life Insurance Company


12

--------------------------------------------------------------------------------

 

Appendix B

Executives

Initial Points

Initial Allocation Percent*







Jimmy C. Tallent

18.33

18.33%

Other Participants

81.67

81.67%







Total

100.00

100.00%

*If an Executive included above dies during a Plan Year, the Points allocated to
that person above shall be eliminated and the allocated percentages shall be
recalculated for that Plan Year and all subsequent Plan Years.

For example, assume the following Executives are in the plan with the following
Points and Initial Allocation Percent:

Executives

Points

Initial Allocation Percent

Executive A

50

50%

Executive B

30

30%

Executive C

20

20%

Total

100

100%

Executive A dies, the Points remain the same, but the Allocation Percent
changes, as follows:

Executives

Points

Revised Allocation Percent

Executive B

30

60% (30 ÷ 50)

Executive C

20

40% (20 ÷ 50)







Total

50

100%

 

 

13